DETAILED ACTION
Status of the Application
In the amendment dated 25 January 2022, the following has occurred: Claims 1 and 16 have been amended; claims 8 and 10-15 have been cancelled; claims 9 and 17 were cancelled in a prior response.
Claims 1-7, 16, and 18-25 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 16, and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The expression, “wherein the computer executing a particular model of the one or more deep learning models based on the input electronic health record comprises applying each of the individual elements of the input electronic health record individually and sequentially to the particular model in chronological order" in claim 1 renders the claim indefinite.  It is unclear what it means to apply each of the individual elements 
Claim 16 contains a recitation of similar recitation of “wherein the particular model of the predictive models trained on the aggregated health records comprises applying each of the individual elements of the input electronic health record individually and sequentially to the particular model in chronological order” and are rejected for the same reasons.  
Dependent claims 2-7 and 18-25 incorporate the deficiencies of the independent claims and are rejected for the same reasons.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 16, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al (Pub. No. 2017 /0132371) in view of Ribeiro et al (“Why Should I Trust You?” Explaining the Predictions of Any Classifier) and in further view of Tran et al (Predicting mental conditions based on ‘‘history of present illness” in psychiatric notes with deep neural networks) and Malhotra et al (Pub. No. 2018/0211010).
Regarding claim 1, Amarasingham discloses a system, comprising in combination:
a) a computer executing one or more learning models trained on the aggregated health records converted into a single standardized data structure format and in the ordered arrangement (See [0042], [0048], also see [0037], [0038], [0051], [0063]), the aggregated health records including a combination of at least free text medical notes (See [0026], physician’s notes, [0041], [0043]), laboratory values (See [0028]), and medications (See [0026], [0028]); the one or more learning models predicting one or more future clinical events (See [0045], [0046]) and identify one or more pertinent past events related to the predicted one or more future clinical events (See [0057], [0060], [0062], [0066]-[0067]) for a patient on an input electronic health record of the patient having the standardized data structure format (See [0042], [0048], also see [0037], [0038], [0051], [0063]) the electronic health record including a multitude of individual elements of at least free text medical notes (See [0026], physician’s notes, [0041], [0043]), laboratory values (See [0028]), and medications (See [0026], [0028]); and
b) a healthcare provider-facing interface an electronic device for use by a healthcare provider configured with a healthcare provider  display both (1) the predicted one or more future clinical events (See [0045], [0046]) and (2) the identified one or more pertinent past medical events of the patient in the input electronic health record, including at least a free text medical note or excerpt thereof (See [0057], [0060], [0062], [0066]-[0067]), whereby the display of the identified one or more pertinent past medical events of the patient in the input electronic health record together with the predicted one or more future clinical events facilitates the provider focusing on elements in the electronic health record which are relevant to the predicted one or more future clinical events (non-limiting intended result of a step positively recited, regardless, see [0057], [0060], [0062], [0066]-[0067]).
Amarasingham describes a system which displays information pertaining to clinical predictive risk (See [0045]-[0046]) and additionally displays information from an automated patient chart review showing relevant information pertaining to the predictions (See [0057], [0062]-[0064], clinician reviewing interface to show variables pertaining to prediction, [0066]-[0068]).  Amarasingham does not specifically describe providing such explanations by way of showing relevant information at the point of patient care; however, Ribeiro teaches:
b) a healthcare provider-facing interface an electronic device for use by a healthcare provider treating the patient (See Fig 1, ABSTRACT, 1. INTRODUCTION, 2. THE CASE FOR EXPLANATIONS) configured to display both (1) the predicted one or more future clinical events (See Fig 1, ABSTRACT,  in the input electronic health record, including at least a free text medical note or excerpt thereof (See Fig 1, ABSTRACT, 1. INTRODUCTION, 2. THE CASE FOR EXPLANATIONS), whereby the display of the identified one or more pertinent past medical events of the patient in the input electronic health record together with the predicted one or more future clinical events facilitates the provider focusing on elements in the electronic health record which are relevant to the predicted one or more future clinical events (non-limiting intended result of a step positively recited, regardless, see Fig 1, ABSTRACT, 1. INTRODUCTION, 2. THE CASE FOR EXPLANATIONS).
Ribeiro teaches an approach to presenting information which includes showing why a model reached a decision with the motivation of presenting model information for medical diagnosis applications so a user can understand a model’s behavior as opposed to seeing it as a black box (See Ribeiro, 1. INTRODUCTION). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Amarasingham to have included using deep learning approaches, in accordance with the teaching of Malhotra, in order to present model information for medical diagnosis applications so a user can understand a model’s behavior as opposed to seeing it as a black box (See Ribeiro, 1. INTRODUCTION).

a) a computer executing one or more deep learning models (See page S140, section 3. Deep neural networks for multi-label text classification) trained on the aggregated health records converted into a single standardized data structure format and in the ordered arrangement per patient, the aggregated health record including a combination of at least free text medical notes, laboratory values, and medications; the one or more deep learning models (See page S140, section 3. Deep neural networks for multi-label text classification) predicting one or more future clinical events and identify one or more pertinent past events related to the predicted one or more future clinical events for a patient on an input electronic health record of the patient having the standardized data structure format the electronic health record including a multitude of individual elements of at least free text medical notes, laboratory values, and medications; wherein at least one of the deep learning models includes an attention mechanism indicating how much attention the at least one of the one or more models gave to the individual elements in the electronic health record to predict the one or more future clinical events (See pages S145-S146, section 5.2, Interpretability and error analysis, Fig 3)
Tran teaches an approach to predicting health conditions using deep neural networks and displaying information about the prediction at runtime with the motivation of allowing a clinician to assess how and why the model made a particular prediction for that 
Amarasingham describes how to learn from and present information over time frames (See [0048], [0051]), but does not describe any particular use of a time sequence applying events individually and sequentially; however, Malhotra teaches handling of time sequences and applying events sequentially in the model:
a) a computer executing one or more deep learning models trained on the aggregated health records converted into a single standardized data structure format and presented to the one or more deep learning models in a time sequence ordered arrangement per patient (See [0034], [0035], [0072]-[0075], [0078]), wherein the electronic health record of the patient comprises a plurality of individual health record elements, wherein the computer executing a particular model of the one or more deep learning models based on the input electronic health record comprises applying each of the individual elements of the input electronic health record individually and sequentially to the particular model in a chronological order (See [0034], [0035], [0072]-[0075], [0078], handle and identify individual features within sequential visit data), the plurality of individual elements of the input electronic health record including at least free text medical  based on an input electronic health record of the patient having the standardized data structure format, wherein the electronic health record including a multitude of individual elements of at least free text medical notes, laboratory values, and medications; wherein at least one of the deep learning models includes an attention mechanism indicating how much attention the at least one of the one or more models gave to the individual elements in the electronic health record to predict the one or more future clinical events 
Malhotra teaches an approach to predicting health conditions using deep learning approaches handling individual elements within time sequential data and displaying information about the predictive model with the motivation of presenting model information from deep learning approaches to a physician seeing a patient (See Molhorta, [0103]) and using layers to extract information to capture hidden information (See Malhotra [0078], [0079]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Amarasingham/Ribeiro/Tran to have included using deep learning approaches handling individual elements within time sequential data, in accordance with the teaching of Malhotra, in order to present model information from deep learning approaches to a physician seeing a patient (See Molhorta, [0103]) and use layers to extract information to capture hidden information (See Malhotra [0078], [0079]).
Regarding claim 2, Amarasingham in view of Ribeiro, Tran, and Malhotra teaches the limitations of claims 1.  Amarasingham further discloses:
wherein the interface of the electronic device includes a display of (1), and alert to the predicted one or more future clinical events (See [0034], [0050], [0051], [0053]), (2) key medical problems or conditions related to the alert (See [0034], [0050], [0051], [0053]), and (3) free text notes or excerpts thereof related to the alert (See [0034], [0051], [0060])
Regarding claim 3, Amarasingham in view of Ribeiro, Tran, and Malhotra teaches the limitations of claim 2.  Amarasingham does not disclose; however, Tran teaches:
wherein the display of the free text notes or exerpts thereof are displayed in a manner indicating results from the application of the attention mechanism (See page 1904, section 2.2, attention-based neural networks, Figure 1, page 1908, section 4.4, case study, attention mechanisms and attention weights)
Tran teaches an approach to predicting health conditions and displaying information about the prediction at runtime with the motivation of allowing a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Amarasingham/Ribeiro/Tran/Malhotra so as to have included displaying information about the prediction at runtime, in accordance with the teaching of Tran, in order to allow a clinician to assess how and why the model 
Regarding claim 4, Amarasingham in view of Ribeiro, Tran, and Malhotra teaches the limitations of claim 2.  Amarasingham further discloses:
wherein the display further comprises a display of at least one of inferred information from the patient electronic health record and a timeline of a probability or risk of certain events occurring in the future (See [0034], [0050], [0051], [0053], also see [0039], [0042], [0063])
Regarding claim 5, Amarasingham in view of Ribeiro, Tran, and Malhotra teaches the limitations of claim 1.  Amarasingham further discloses:
wherein the display permits a user of the electronic device to select one of the predicted clinical events and the selection triggers further display of information pertinent to the selected clinical event (See [0059]-[0063], also see [0067]-[0068]),
Regarding claim 6, Amarasingham in view of Ribeiro, Tran, and Malhotra teaches the limitations of claim 1.  Amarasingham further discloses:
wherein the further display comprises display of medications prescribed to the patient and notes or excerpts thereof related to the clinical event (See [0034], [0051], [0060])
Regarding claim 7
wherein the display of notes or excerpts thereof indicating results from the application of the attention mechanism comprise display of the notes or excerpts thereof using at least one of the following to provide highlighting or gradations of emphasis on particular words, phrases or other text in the notes: font size, font color, shading, bold, italics, underline, strikethrough, blinking, highlighting with color, and font selection (See page 1904, section 2.2, attention-based neural networks, Figure 1, page 1908, section 4.4, case study, attention mechanisms and attention weights)
Tran teaches an approach to predicting health conditions and displaying information about the prediction at runtime with the motivation of allowing a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Amarasingham/Ribeiro/Tran/Malhotra so as to have included displaying information about the prediction at runtime, in accordance with the teaching of Tran, in order to allow a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis).
Regarding claim 16, Amarasingham in view of Ribeiro, Tran, and Malhotra teaches the limitations of claim 1.  Claim 16 is directed to the same, or similar, method which is performed by the system of claim 1.  The citations provided with respect to claim 1 are equally applicable to claim 16, and claim 16
Regarding claim 20, Amarasingham in view of Ribeiro, Tran, and Malhotra teaches the limitations of claim 16.  Amarasingham further discloses:
wherein steps a), b) and c) are performed in real time (See [0025], [0035], [0046]) for a multitude of patients simultaneously from a multitude of input electronic health records (See [0025]-[0027], [0037], [0038]); and wherein a healthcare provider caring for at least two of the multitude of patients receives the generated data in real time for the at least two patients (See [0025], [0035], [0046], also see [0034], [0050], [0051]), thereby assisting the health care provider in providing care for the at least two patients simultaneously (non-limiting intended result of a step positively recited, regardless, see [0034], [0046], [0050], [0051]) and permitting prioritization in patient care for the at least two patients based on the respective predictions non-limiting intended result of a step positively recited, regardless, see [0034], [0046], [0050], [0051]).
Regarding claim 23, Amarasingham in view of Ribeiro, Tran, and Malhotra teaches the limitations of claim 1.  Amarasingham further discloses:
wherein the patient is a hospitalized patient and wherein the predicted future clinical event comprises a predicted hospitalization event (See [0045]-[0046])
Claims 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al (Pub. No. 2017 /0132371) in view of Ribeiro et al (“Why Should I Trust You?” Explaining the Predictions of Any Classifier), Tran et al (Predicting mental conditions based on ‘‘history of present illness” in psychiatric notes with deep neural networks), Malhotra et al (Pub. No. 2018/0211010), and Evans (Evans, R. Scott, et al. "Automated identification and predictive tools to help identify high-risk heart failure patients: pilot evaluation." Journal of the American Medical Informatics Association 23.5 (2016): 872-878.).
Regarding claim 18, Amarasingham in view of Ribeiro, Tran, and Malhotra teaches the limitations of claim 16.  Amarasingham further describes using machine learning on the records to predict risk of readmission (See [0045]-[0046]), but fails to specifically describe unplanned readmission within 30 days.  Amarasingham does not disclose; however, Evans teaches:
wherein the predicted one or more future clinical events include at least one of an unplanned transfer to intensive care unit, length of stay in hospital greater than 7 days, unplanned readmission within 30 days after discharge of the patient, inpatient mortality, primary diagnosis, a complete set of primary and secondary billing diagnoses, or atypical laboratory values (See page 875, right column).
Evans teaches an approach to machine learning which includes prediction of future risk including 30 day readmission and mortality within a particular time frame with the motivation of evaluating future risk and improving patient care (See Evans, page 875, right column). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Amarasingham/Ribeiro/Tran/Malhotra so as to have included prediction of future risk including 30 day readmission and mortality, in accordance with the teaching of Evans, in order to evaluate future risk and improve patient care (See Evans, page 875, right column).
Regarding claim 25, Amarasingham in view of Ribeiro, Tran, and Malhotra teaches the limitations of claim 23.  Amarasingham further describes using machine learning on the records to predict risk of readmission (See [0045]-[0046]), but fails to specifically describe inpatient mortality.  Amarasingham does not disclose; however, Evans teaches:
wherein the patient is a hospitalized patient and wherein predicted hospitalization event comprises a prediction of inpatient morality (See page 875, right column).
Evans teaches an approach to machine learning which includes prediction of future risk including 30 day readmission and mortality within a particular time frame with the motivation of evaluating future risk and improving patient care (See Evans, page 875, right column). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Amarasingham/Ribeiro/Tran/Malhotra so as to have included prediction of future risk including 30 day readmission and mortality, in accordance with the teaching of Evans, in order to evaluate future risk and improve patient care (See Evans, page 875, right column), since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al (Pub. No. 2017 /0132371) in view of Ribeiro et al (“Why Should I Trust You?” Explaining the Predictions of Any Classifier), Tran et al (Predicting mental conditions based on ‘‘history of present illness” in psychiatric notes with deep neural networks), Malhotra et al (Pub. No. 2018/0211010), and Lin, Jie, et al. "A Prognostic Model to Predict Mortality among Non–Small-Cell Lung Cancer Patients in the US Military Health System." Journal of Thoracic Oncology 10.12 (2015): 1694-1702.
Regarding claim 19 Amarasingham in view of Ribeiro, Tran, and Malhotra teaches the limitations of claim 16.  Amarasingham discloses a timeline (See [0063]), but the timeline does not specifically plot patient risk over time.  Lin teaches:
wherein the interface is further configured to display a time line or probability or risk of an event occurring over time (See Abstract, Figure 3)
Lin teaches an approach to analyzing healthcare information which includes use of displaying a timeline of probability of events in the future with the motivation of providing information important to guide decision making and disease management (See Lin, page 1699, right column). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Amarasingham/Ribeiro/Tran/Malhotra so as to have included displaying a timeline of probability of events in the future, in accordance with the teaching of Lin, in order to provide information important to guide decision making and disease management (See Lin, page 1699, right column).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al (Pub. No. 2017 /0132371) in view of Ribeiro et al (“Why Should I Trust You?” Explaining the Predictions of Any Classifier) and in further view of Tran et al (Predicting mental conditions based on ‘‘history of present illness” in psychiatric notes with deep neural networks), Malhotra et al (Pub. No. 2018/0211010), and Xiong et al (Pub. No. 2017/0024642).
Regarding claim 21, Amarasingham in view of Ribeiro, Tran, and Malhotra teaches the limitations of claim 16.  Amarasingham further discloses: 
wherein the predictive model comprises an ensemble of models trained on aggregated electronic health records (See [0042], [0045], [0048], also see [0037], [0038], [0051], [0063])
Amarasingham describes a system which uses one or more predictive models.  Amarasingham does not specifically describe use of deep learning with attention mechanisms; however, Tran teaches: 
wherein the predictive model comprises an ensemble of deep learning models trained on aggregated electronic health records, at least one of which incorporates an attention mechanism (See pages S145-S146, section 5.2, Interpretability and error analysis, Fig 3)
Tran teaches an approach to predicting health conditions using deep neural networks and displaying information about the prediction at runtime with the motivation of allowing a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Amarasingham/Ribeiro/Tran/Malhotra so as to have included displaying information about the prediction at runtime, in accordance with the teaching of Tran, in order to 
Tran teaches the use of ensemble deep neural networks which include attention mechanisms, but does not expressly describe that the models in the ensemble are trained independently.  However, Xiong teaches:
wherein the predictive model comprises an ensemble of deep learning models individually trained on aggregated electronic health records, at least one of which incorporates an attention mechanism (See [0019]).
Xiong teaches an approach to training an ensemble of neural networks which includes independently training models in an ensemble with the motivation of keeping errors independent between the models at runtime (See Xiong, [0019]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Amarasingham/Ribeiro/Tran/Malhotra so as to have included independently training models in an ensemble, in accordance with the teaching of Xiong, in order to keep errors independent between the models at runtime (See Xiong, [0019]).
Regarding claim 22, Amarasingham in view of Ribeiro, Malhotra, Tran, and Xiong teaches the limitations of claim 21.  Tran teaches use of an ensemble of neural networks, as cited above.  Malhotra teaches: 
wherein ensemble of deep learning models comprise a Long-Short-Term Memory (LSTM) model, a time aware Feed-Forward Model (FFM), and an embedded boosted time-series model (See [0006], [0078], [0079]).
.
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al (Pub. No. 2017/0132371) in view of Ribeiro et al (“Why Should I Trust You?” Explaining the Predictions of Any Classifier) and in further view of Tran et al (Predicting mental conditions based on ‘‘history of present illness” in psychiatric notes with deep neural networks), Malhotra et al (Pub. No. 2018/0211010), and Ong et al (Pub. No. 2013/0237776).
Regarding claim 24, Amarasingham in view of Ribeiro, Tran, and Malhotra teaches the limitations of claim 23.  Amarasingham further describes using machine learning on the records to predict risk of readmission (See [0045]-[0046]), but fails to specifically describe predicting ICU admission.  Ong teaches: 
wherein the predicted hospitalization event comprises a prediction of unplanned admission to an intensive care unit (See [0157], [0167]).
.

Response to Arguments
Applicant's arguments filed 25 January 2022 have been fully considered but they are not persuasive to place the claims in condition for allowance. 
Regarding double patenting, applicant’s amendments have been amended to overcome the prior rejections.
Regarding indefiniteness, applicant’s arguments regarding the previous rejections are persuasive.  Applicant’s new claim amendments have necessitated different indefiniteness rejection.
Regarding 103, various aspects of applicant’s arguments are moot in view of the combination of references articulated in the instant office action.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN DURANT/Primary Examiner, Art Unit 3619